DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN107014352A) in view of CHENGDU (CN207908384U).

Regarding claim 1, Xiao teaches a comprehensive inspection vehicle for a subway tunnel, comprising: 
a positioning system (Wherein a GPS receiver is arranged at one side of the top of the cab, the GPS receiver is connected with a GPS host on the floor of the railcar, and is used for acquiring positioning information of the railcar; [page 2 lines 8-9]), 
an acquisition system (S2. Connecting the industrial computer on the railcar with a line camera, a ground penetrating radar, a GPS receiver, an inertial unit, a laser scanner, an infrared thermal imager, a laser range finder [page 3 lines 5-6]), and 
a flatcar (Fig. 1 & 2; a railcar floor 1), 
an independent power supply system (Fig. 2 a power supply System 19.), and 
a central control system arranged on the flatcar (An interior computer is provided inside the carriage for collecting data and sending control signals [Page 2 lines 26-27].); 
wherein 
the flatcar runs on a railway of the subway tunnel, and the positioning system and the acquisition system are arranged on the flatcar (Fig. 1-2; a rail car for comprehensively detecting a railway cross-section of a railway tunnel [page 2 lines 4-6] Also includes a line camera 5, a ground penetrating radar 10, an air-coupled shielding antenna 8, a GPS receiver 12, an inertial unit 13, a laser scanner 17, an infrared thermal imager 15, a laser rangefinder 16, a data processing system and a power supply System 19. [Page 4 lines 22-42]); 
the positioning system comprises a laser ranging module and an inertial navigation module (Also includes a line camera 5, a ground penetrating radar 10, an air-coupled shielding antenna 8, a GPS receiver 12, an inertial unit 13, a laser scanner 17, an infrared thermal imager 15, a laser rangefinder 16, a data processing system and a power supply System 19. [Page 4 lines 22-42]); 
the independent power supply system is configured to power the acquisition system, the positioning system and the central control system (The power supply system 19 is mounted on the tail end of the rail car chassis 1 and provides various power supplies required for various devices inside the rail car. [page 5 lines 39-40]); 
the central control system comprises an acquisition industrial computer and a positioning industrial computer which are respectively connected to the acquisition system and the positioning system (S2. Connecting the industrial computer on the railcar with a line camera, a ground penetrating radar, a GPS receiver, an inertial unit, a laser scanner, an infrared thermal imager, a laser range finder; [Page 3 lines 5-6] [page 5: lines 29-37 & lines 51-54]); 
Xiao does not teaches the following limitations, however, in an analogous art, CHENGDU teaches the positioning system further comprises a photoelectric rotary encoder and an imaging module for fasteners (Preferably, a wheel rotation angle encoder is fixed on the wheel rotation axis, the wheel rotation angle is encoded and a trigger signal is generated for driving the visible light line camera and the infrared array camera to synchronously image. [page 2 lines 37-39]), wherein 
the photoelectric rotary encoder is arranged on a pair of wheels of the flatcar, and the imaging module for the fasteners comprises an infrared gun camera and a fill light device and is arranged on a bottom of the flatcar (Preferably, a wheel rotary encoder is mounted on each of the left and right wheels to drive the left and right dual spectral line array imaging devices. [page 2 lines 45-46]); and 
the infrared gun camera and the fill light device both shoot radially towards the fasteners of the railway (Preferably, the two surface light sources on the fastener are changed into parallel light sources, and the surface light source above the rails is a parallel light source; the two parallel light source illumination areas cover the line array imaging area of the dual spectral line array imaging device. [page 2 lines 33-35]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of CHENGDU and apply them to Xiao. One would be motivated as such as to automatically judge whether the fastener is loose or not before the fastener is lost (CHENGDU: [page 1 lines 26-28]).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486